Title: To Thomas Jefferson from William Eustis, 10 June 1805
From: Eustis, William
To: Jefferson, Thomas


                  
                     Sir,
                     Boston June 10th. 1805.
                  
                  I had the honor to address you a few days since on the subject of a Mr Avery. I now take the liberty of soliciting your attention to one of a different nature.
                  In the result of our late gubernatorial election it is very evident that some strong prejudices against the republican candidate have had an effect in defeating our well grounded expectations of success. nor is it probable that (under the constant efforts of the federal party to promote them) they will be removed in another year. A general opinion also prevails that with Mr Gerry for our candidate we should have succeeded. Having supported & been supported by Mr Sullivan a mutual obligation subsists from which (if so disposed) we are not at liberty to depart without the interposition of some extraneous & justifying circumstances.
                  As it is generally understood that Mr Smith is reappointed Secretary of the Navy and the office of Attorney General remains vacant, would not Mr T. fill this office with entire competency and with equal honor and satisfaction to the Administration. In this case we should resume Mr Gerry for our Candidate at the next election when there can remain no reasonable doubt of success. This event alone is wanting to break down an opposition whose zeal, soul, strength, hope & reliance are concentered in Boston, it is wanting to ensure the triumph of Republican principles in this State and the peace and comfort of those who have advocated them within the vortex of a vengeful party.
                  It has formerly been suggested to me that Mr S. would accept this appointment: but I neither have nor shall (unless further advised) communicate with him on the subject; if desired his disposition may be easily ascertained.
                  This communication will be received as it is intended, entirely confidential: it bears along with it the motive which led to it—should it be unfavorably received no injury will be sustained—should it want a courtly formality to recommend or excuse, the writer will have to lament that he has mistaken the character of the addressed.
                  
                     William Eustis 
                     
                  
               